                                                                         USDC SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                            DOC #:
-----------------------------------------------------------------X       DATE FILED: 5/18/2021
RICHARD LEBRON,

                                            Plaintiff,                19-cv-2598-MKV

                     - against -                                      ORDER TO PRODUCE
                                                                      INMATE FOR DEPOSITION
RAUL RAMOS, M.D., Sight Medical Director, North
Infirmary Command; WOLF, Registered Nurse, Hemo-
Dialysis Nurse, North Infirmary Command; CORREA,
correction Officer, North Infirmary Command;
NWAGWU,Correction Officer, North Infirmary
Command,

                                             Defendants.
------------------------------------------------------------------X
HONORABLE MARY KAY VYSKOCIL
UNITED STATES DISTRICT JUDGE

                 IT IS HEREBY ORDERED: that (1) the Warden or other official in charge of

the Elmira Correctional Facility, located in Elmira, New York, produce inmate Richard Lebron,

DIN No. 19A1407, at Elmira Correctional Facility, for the taking of his deposition via

videoconference on June 23, 2021, at 9:30 a.m., and for so long thereafter, from day to day, as

the deposition continues; and that (2) inmate Richard Lebron appear at Elmira Correctional

Facility or in such place as designated by the Warden or other official in charge of Elmira

Correctional Facility so his deposition may be taken.

Dated: New York, New York
       May , 2021


                                                 ___________________________________
                                                 ______________
                                                             _ _______
                                                                    _ ______
                                                                          ____
                                                                           ___
                                                                             ____
                                                                              _____________
                                                        MARY
                                                        MARY KAYKA   VYSKOCIL
                                                                 AY VYSK  SK
                                                                           KOCO IL
                                                    UNITED
                                                    UNITTEED STATES
                                                           D STAATE
                                                                 TEES DISTRICT
                                                                      DISTS RICT JUDGE
                                                                                     JUDG




2395484.1
